IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 429 EAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
CHRISTY V. GASKIN,            :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 26th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.